Case 1:20-mc-00332-GBD Document 10 Filedri/23/20-Page
ISSDCSONY

 

  
 

id, i

| DOCUMENT [

ELECTION 9 oe gap gpg

(FRM 4 arr
UNITED STATES DISTRICT COURT SATE ECS BROT
SOUTHERN DISTRICT OF NEW YORK | PALE FILED: IN

 

 

 

Civil Action No. 1:20-mc-00332-GBD

In re Application of
STIPULATED PROTECTIVE ORDER

PIRAEUS BANK

 

 

WHEREAS, on or about October 7, 2020, Piraeus Bank S.A. (“Piraeus”) served a subpoena
on OTC Markets Group Inc. (“OTC Markets Group”) in the above-titled action (the “Action”); and
WHEREAS, Piraeus and OTC Markets Group (collectively, the “Parties”), hereby stipulate
that a Stipulated Protective Order be entered into between the Parties for certain responsive
documents produced by OTC Markets Group in response to the subpoena as follows:
1. Purpose and Scope.

a. This Stipulated Protective Order shall limit the use and/or disclosure of documents
which are, or which embody or disclose any information, designated hereunder as
CONFIDENTIAL (“Confidential Information’) and shall apply to:

i. All such documents produced by OTC Markets Group and designated as
“CONFIDENTIAL” in accordance with this Stipulated Protective Order and
all information contained therein; and

ii. Allinformation, copies, extracts, and complete or partial summaries prepared
or derived from Confidential Information.

b. Information designated “CONFIDENTIAL” shall be used only for the purposes of
this Action and may not be disclosed to any person (i.e., individual or entity) unless
explicitly permitted by OTC Markets Group or pursuant to the terms of this
Stipulated Protective Order.

c. Any person to or by whom disclosure or inspection is made in violation of this
Stipulated Protective Order, and who has knowledge of this Stipulated Protective
Order, shall be bound by the terms hereof.

2. Designation of Documents as “CONFIDENTIAL”.
a. Designation of a document as “CONFIDENTIAL” shall be made by conspicuously
I
Case 1:20-mc-00332-GBD Document 10 Filed 11/23/20 Page 2 of 8

€.

stamping or writing “CONFIDENTIAL” on each page thereof. For documents
produced in native or electronic format, the designation shall be appended to the
filename.

OTC Markets Group shall use reasonable care and act in good faith to avoid
designating any documents or materials as “CONFIDENTIAL” that are not entitled
to such designation or that are generally available to the public.

In designating documents, testimony, or other information as “CONFIDENTIAL”
hereunder, OTC Markets Group asserts that it believes in good faith that such
material is its Confidential Information which (1) is not otherwise available to the
public generally; (11) contains trade secrets, proprietary business information,
competitively sensitive information, relates to any current or former OTC Markets
Group client, including any such current or former client’s personal identifying
information, or other information the disclosure of which would, in the good faith
judgment of OTC Markets Group, be detrimental to the conduct of OTC Markets
Group’s business or the business of the OTC Markets Group’s customers or clients;
or (ill) is information which OTC Markets Group believes is or may be encompassed
by a preexisting confidentiality agreement with any other person.

OTC Markets Group’s failure to designate a document as “CONFIDENTIAL” shall
not be construed as a waiver of OTC Markets Group’s claim, with respect to present
and future litigation involving the Parties or other persons, that the document
contains Confidential Information. OTC Markets Group’s failure to designate
information as “CONFIDENTIAL” under this Stipulated Protective Order shall not
operate as a waiver of OTC Markets Group’s right to designate such information as
“CONFIDENTIAL” under this Stipulated Protective Order so long as OTC Markets
Group takes steps to designate such information as “CONFIDENTIAL” within a
reasonable time of learning that it inadvertently produced Confidential Information
without designating it as “CONFIDENTIAL”. In the event that Confidential
Information is designated as “CONFIDENTIAL” after disclosure, Piraeus shall
employ reasonable efforts to ensure that all previously disclosed information now
designated as “CONFIDENTIAL” is subsequently treated as required by the terms
of this Stipulated Protective Order.

Nothing in this Stipulated Protective Order and no designation of any document or

2

 
Case 1:20-mc-00332-GBD Document 10 Filed 11/23/20 Page 3 of 8

information as “CONFIDENTIAL” shall be construed to constrain, preclude, waive
or otherwise affect in any manner OTC Markets Group’s right to claim Confidential

Information as privileged at a later point in time.

3. Limitations on Disclosure and Use of Confidential Information.

a.

b.

d.

Confidential Information shal] not be disclosed by any person who has received such
information through discovery in this Action to any other person except to:
i. Retained counsel for Piraeus and their respective associates, of counsel,
paralegals, clerks, and employees involved in the conduct of this litigation;
ii. Piraeus, Piraeus’ internal counsel and Intrum Hellas, the loan servicing entity
for Piraeus; and
iii. Outside experts and consultants retained by Piraeus or counsel for Piraeus for
the purpose of preparing or assisting in this Action, and their respective clerks
and employees involved in assisting them in this litigation and any related
litigations, to the extent deemed necessary by counsel.
No Confidential Information shall be disclosed by anyone receiving such
information to anyone other than those persons designated herein, and in no event
shall Confidential Information be used, either directly or indirectly, by anyone
receiving such information for any business, commercial or competitive purpose or
for any purpose whatsoever other than in accordance with the provisions of this
Stipulated Protective Order.
Piraeus represents that it has the power and authority to cause, and shall cause, each
of the individuals and entities described in paragraph 3(a)(i)-(iul) to comply with the
terms of this Stipulated Protective Order. Except for the individuals and entities
described in paragraph 3(a)(i)-(ii), any person that receives or is shown any
Confidential Information shall be given a copy of this Stipulated Protective Order
and shall agree in writing, in the form of the “Agreement to be Bound by Terms of
the Stipulated Protective Order” attached hereto as Exhibit A, to be bound by the
terms hereof.
Nothing in this Stipulated Protective Order shall limit the use @) by OTC Markets
Group of its own document(s) or information, or (ii) by Piraeus of any documents or
information obtained independently of discovery through lawful means in the

Action.

 
Case 1:20-mc-00332-GBD Document 10 Filed 11/23/20 Page 4 of 8

Challenge to Confidential Information Designation. In the event that Piraeus

disagrees with OTC Markets Group’s designation of a document or other information as

“CONFIDENTIAL”, it may bring a motion before the Court requesting that the Court

find that the document or other information is, in fact, not confidential. Prior to bringing

such motion, Piraeus shall notify OTC Markets Group in writing of the objection. The

Parties shall attempt to resolve such disagreements before submitting them to the Court.

Pending resolution of any dispute concerning such designation, all Parties and persons

governed by this Stipulated Protective Order shall treat as “CONFIDENTIAL” all

documents and information previously designated as “CONFIDENTIAL” under the
terms of this Stipulated Protective Order.

Disclosure of Confidential Information to the Court or in Other Proceedings.

a. Inthe event that Piraeus desires to file or otherwise disclose Confidential Information
with the Court in this Action or any papers containing Confidential Information, such
documents or portions thereof containing or making reference to such Confidential
Information shall be filed in redacted form or under seal in accordance with the rules
of the Court.

b. This Stipulated Protective Order shall not preclude or limit OTC Markets Group’s
right to oppose or object to discovery on any ground which otherwise would be
available, including, but not limited to, the right to seek further and additional
protection against, or limitation upon, production or dissemination of information
produced in response to discovery, including documents and their contents.

c. Inthe event Piraeus desires to file or otherwise disclose Confidential Information in
any other litigation or court proceeding, such documents or portions thereof
containing or making reference to such Confidential Information shall be filed in
redacted form or under seal in accordance with the rules of the court. Under no
circumstances may Piraeus disclose the Confidential Information to any other party
or non-party to any other litigation or court proceeding unless that party or non-party
agrees in writing, in the form of the “Agreement to be Bound by Terms of the
Stipulated Protective Order” attached hereto as Exhibit A, to be bound by the terms
hereof. If any such party or non-party attempts to gain access to Confidential
Information in any other litigation or court proceeding without agreeing to be bound
by the terms hereof, whether by challenging the confidential information designation

4

 

 
 

Case 1:20-mc-00332-GBD Document 10 Filed 11/23/20 Page 5of8

or Piraeus’ filing the information in redacted form or under seal, Piraeus shall notify
OTC Markets Group within 5 days and not disclose the information until allowing
the OTC Markets Group 14 days to oppose the request.

d. Ifanother court, an administrative agency, or party to the Action subpoenas or orders
production of Confidential Information obtained under the terms of this Stipulated
Protective Order, before complying with such subpoenas or orders, and within five
(5) days of receiving such subpoena or order, Piraeus shall notify OTC Markets
Group of the pendency of such subpoena or order and shall not comply with the
subpoena or order until allowing the OTC Markets Group 14 days to challenge the
subpoena or order.

Privileged Information. The Parties agree that the inadvertent production of any
document that would be protected from disclosure pursuant to the attorney-client
privilege, the work product doctrine or any other relevant privilege or doctrine shall not
constitute a waiver of the applicable privilege or doctrine. If any such document is
inadvertently produced, Piraeus agrees that, upon request from OTC Markets Group, it
will promptly return the document and all copies of the document in its possession,
delete any version of the document on any database it maintains and make no use of the
information contained in the document.
Remedies. The Parties hereby, and all other persons who receive Confidential
Information pursuant hereto, agree that OTC Markets Group does not have an adequate
remedy at law and that an injunction against such violation is an appropriate remedy. In
the event that the terms of this Stipulated Protective Order are violated, the Parties agree
that OTC Markets Group may immediately obtain injunctive relief against any such
person. Any person subject to the terms of this Stipulated Protective Order agrees that
the Court in this Action shall retain jurisdiction over it and them for the purposes of
enforcing this Stipulated Protective Order. The remedies set forth in this Section 7 are
not exclusive to any other remedies that OTC Markets Group may elect to pursue,
including but not limited to appropriate sanctions and damages.

No Admissions. Neither entering into this Stipulated Protective Order nor receiving

any documents or other information designated as “CONFIDENTIAL” shall be

construed as an agreement or admission (1) that any document or information designated
as “CONFIDENTIAL.” is in fact protected information; (2) as to the correctness or truth
5

 
Case 1:20-mc-00332-GBD Document 10 Filed 11/23/20 Page 6 of 8

of any allegation made or position taken relative to any matter designated as

“CONFIDENTIAL” or (3) as to the authenticity, competency, relevancy, or materiality

of any information or document designated as “CONFIDENTIAL.”

9. Destruction of Materials. Upon final termination of this Action and upon request of
the OTC Markets Group, Piraeus shall return and/or destroy all Confidential
Information, including any copies, excerpts, and summaries of that information, and
must purge all such information from all machine-readable media on which it resides.
Notwithstanding the foregoing, counsel for each Party may retain all pleadings, briefs,
memoranda, motions, documents filed with the Court that refer to or incorporate
Confidential Information, and attorney work product materials that contain Confidential
Information will continue to be bound by this Stipulated Protective Order with respect
to all such retained information.

10. Miscellaneous.

a. OTC Markets Group and Piraeus agree to treat this Stipulated Protective Order as
binding upon execution by all Parties.

b. This Stipulated Protective Order may be executed in counterparts, each of which
shall be deemed an original and which together shall constitute one instrument.

c. The Court shall retain jurisdiction in connection with the enforcement of this
Stipulated Protective Order. Except to the extent that federal law may be applicable,
this Stipulated Protective Order is governed by, interpreted under, and construed and
enforced in accordance with the laws of the State of New York, without regard to
conflict of law principles. Any dispute between the Parties regarding this Stipulated
Protective Order shall be resolved by making an appropriate application to this Court

in accordance with the Rules of the Court and other applicable rules.

SO STIPULATED AND AGREED.

 
Case 1:20-mc-00332-GBD Document 10 Filed 11/23/20 Page 7 of 8

DATE: November 20, 2020

DATE: November 20, 2020

SO ORDERED.

DATE: HOV 2 3 2020

OTC MARKETS GROUP INC.

/s/ Daniel Zinn
Daniel Zinn
General Counsel and Corporate Secretary

REED SMITH LLP

(s/ Blake M, Simon

REED SMITH LLP

599 Lexington Avenue

New York, NY 10022

Tel: (212) 521-5400

Fax: (212) 521-5450
bsimon@reedsmith.com

Counsel for Applicant, Piraeus Bank S.A.

Gy) WD, gi Yo wal

ESTED GF ATES DISTRICT JUDGE

 

 

 
 

Case 1:20-mc-00332-GBD Document10 Filed 11/23/20 Page 8 of 8

Exhibit A
Agreement to be Bound by Terms of the Stipulated Protective Order

I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential by
Order of the Court.

[hereby agree to be bound by the Stipulated Protective Ordered entered into between Piraeus and OTC
Markets Group dated in or about November 2020. I further agree that I will not disclose any information
contained in such confidential documents to any other person. I further agree not to use any such
information for any purpose other than this litigation.

DATED:

 

Signed in the presence of:

 

(Attorney)

 
